DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 11/19/2020, in which claims 2-4, 9, 23, 25 and 35 were canceled, claims 1, 8, 11, 12, 15-17, 19, 20, 22, 36, 38, 39 and 44 were amended, and claims 48-53 were newly added.  Claims 1, 5-8, 10-22, 24, 26-34 and 36-53 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election of Group III in the reply filed on 5/26/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 5-8, 10-22, 24, 26-29 and 42-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2020.
Claims 30-34, 36-41 and 48-53 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/786,020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘020 application fails to disclose the structures of claims 30, 49, 50 and 52, and the modifications thereof as recited in the dependent claims.  This application is a CIP of 15/786,020, which claims the benefit of US Provisional Application No. 62/409,151.  These applications fail to provide adequate support for the claimed invention.
The disclosure of the prior-filed application, Application No. 15/137,394, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘394 application fails to provide support for the claimed oligonucleotide conjugate where the linker contains a substituted or unsubstituted triazole (claims 31 and 53).  The ‘394 application discloses a linker where a carbon is replaced with a 1,2,3-triazole moiety, preferably 1,4-divalent 1,2,3-triazole (e.g., page 25, lines 15-17; page 27, lines 21-22), which is not sufficient to support the broadly claimed genus of “substituted or unsubstituted triazole.”  The ‘394 application fails to provide 2, a lower alkyl, a lower acyloxy, a lower alkylamine, a lower acylamine, or halogenyl” (claim 51).
The disclosure of the prior-filed applications, Application Nos. 62/011,918, 62/002,564, 61/920,380 and 61/912,367, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications fail to provide support for the structures of the conjugate of claims 30, 48, 49, 50 and 52, and the limitations of the dependent claims.
.

Specification
The substitute specification filed 11/19/2020 has been entered.

Claim Objections
Claim 40 is objected to because of the following informalities:  the phrase “the target RNA further comprises” should be amended to recite, “the target RNA comprises.”  Claim 40 depends from claim 30.  Claim 30 does not specify that the target RNA comprises any particular structure.  Thus, the recitation of “further” is not needed.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The objection to claim 38 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 11/19/2020.
With respect to the objection to claim 40, Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
The response asserts that the use of “further” is appropriate in view of the second line of claim 30.
This argument is not found persuasive.  The second line of claim 30 states, “a target RNA comprising a 5’ guanosine triphosphate cap.”  This line sets forth a requirement for a target RNA from any source as long as the RNA comprises a 5’ guanosine triphosphate cap.  Dependent maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection was made in the Office action mailed 8/19/2020 and has been rewritten to address the amendment to the claims in the reply filed 11/19/2020.
Claim 39 contains the trademarks/trade name “FLAG-tag.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is 
	Claim 51 is vague and indefinite in that the metes and bounds of the phrase “may have at its 2’ position H, OH, SH, NH2, a lower alkyl, a lower acyloxy, a lower alkylamine, a lower acylamine or a halogenyl” are unclear.  It is unclear whether the phrase is a required limitation.  The recitation of “may have,” suggests that it may not have the recited structure.  Thus, it is unclear if the limitation is optional or required.  Furthermore, the term "lower" in claim is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One would not know when an alkyl, acyloxy, alkylamine or acylamine is “lower” or not.

Response to Arguments - 35 USC § 112
With respect to the rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
The response asserts that FLAG is not a registered mark.
This argument is not found persuasive.  See the evidence presented in Appendices I-II, mailed herewith.
Thus, the rejection is maintained.
The rejection of claim 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 11/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 34, 36 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Merenkova et al (US Patent No. 6,022,715 A, cited in a prior action; see the entire reference) in view of Warminski et al (European Journal of Organic Chemistry, pages 6153-6169, July 28, 2015, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 8/19/2020 and has been rewritten to address the amendment to the claims in the reply filed 11/19/2020.

	Regarding claim 36, Merenkova et al teach an RNA-oligonucleotide conjugate, comprising a target RNA comprising a 5’ guanosine triphosphate cap; and an oligonucleotide that is joined by its 3’ end to the sugar of the guanosine via a linker formed by reaction of amine, such as hydrazine, with oxidized alcohol groups at positions 2’ and 3’ (e.g., column 7, line 51 to column 8, line 44; column 9, lines 28-43; Fig. 3).
	Merenkova et al do not teach the conjugate where the linker is attached to the 3’ position of the sugar, and where the 2’ position of the sugar has an OH group.
	Warminski et al teach that the eukaryotic mRNA cap structure is present at the 5’ ends of all RNAs transcribed by RNA polymerase II and consists of 7-methylguanosine linked to the first transcribed nucleotide through a 5’,5’-triphosphate bridge (e.g., page 6153, left column, full paragraph; Fig. 1).  Warminski et al teach a simple synthetic approach to create dinucleotide mRNA cap analogs functionalized with linkers terminating in various functional groups suitable for bioconjugation and compatible with applications in translational research and other cap-related fields (e.g., page 6154, paragraph bridging columns).  Warminski et al teach modification of the 3’ position of the 7-methylguanosine sugar to contain a carboxyl group capable of reacting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RNA-oligonucleotide conjugate of Merenkova et al to substitute the linkage of the amine-containing oligonucleotide to the oxidized alcohol groups at the 2’ and 3’ positions of the sugar with the linkage of the amine group to the 3’ position of the sugar by the use of the carboxylic acid reactive group of Warminski et al, while retaining the 2’ OH group of Warminski et al.  Merenkova et al teach it is within the skill of the art to conjugate an oligonucleotide functionalized with an amine group to a modified cap structure, and Warminski et al teach it is within the skill of the art to conjugate an amine functionalized structure to the 3’ position of the sugar through a carboxylic acid modification.  One would have had a reasonable expectation of success in making such a modification, because Merenkova et al teach an amine functionalized oligonucleotide, and Warminski et al teach reaction of an amine with a carboxylic acid group attached to the 3’ position of the sugar for bioconjugation.
One would have been motivated to make such a modification in order to receive the expected benefit of using a simple synthetic approach as taught by Warminski et al.  

Claims 30, 31, 33, 34, 36, 40, 41, 48 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Merenkova et al (US Patent No. 6,022,715 A, cited in a prior action; see the entire reference) in view of Paredes et al (Chembiochem, Vol. 12, No. 1, pages 125-131, January 2011, cited in a prior action; see the entire reference) and Pourceau et al (Journal of Organic Chemistry, Vol. 74, pages 6837-6842, August 2009, cited in a prior action; see the entire .
	Regarding claims 30, 31, 34, 36, 48 and 50-53, Merenkova et al teach an RNA-oligonucleotide conjugate, comprising a target RNA comprising a 5’ guanosine triphosphate cap; and an oligonucleotide that is joined by its 3’ end to the sugar of the guanosine via a linker formed by reaction of amine (one modification), such as hydrazine, with oxidized alcohol groups at positions 2’ and 3’ (e.g., column 7, line 51 to column 8, line 44; column 9, lines 28-43; Fig. 3).
	Regarding claim 33, Merenkova et al teach the conjugate where the oligonucleotide is oligoribonucleotide or oligodeoxyribonucleotide (e.g., column 7, lines 26-36; column 14, liens 60-64; paragraph bridging columns 15-16; column 17, lines 45-53).
	Regarding claim 40, Merenkova et al teach the conjugate where the target mRNA is a eukaryotic mRNA (e.g., Abstract; column 1, lines 6-19; column 7, lines 26-36).
	Regarding claim 41, Merenkova et al teach the conjugate where the target mRNA is a naturally capped target mRNA (e.g., column 2, lines 30-33; column 3, lines 6-53; Example 4).
	Merenkova et al do not teach the conjugate where the linker is attached to the 3’ position of the sugar, and where the linker is a triazole produced by joining of the oligonucleotide by reaction of an azide and an alkyne, and where the 2’ position of the sugar has an OH group.
	Paredes et al teach the production of an RNA-RNA conjugate using a nontemplated click ligation method with a 5’-azide and a synthetic RNA bearing a 3’-terminal alkyne (e.g., paragraph bridging pages 127-128).  Paredes et al teach that the reaction is rapid and can furnish ligated RNAs with no additional optimization in less than two hours (e.g., page 127, paragraph bridging columns; page 128, left column, 1st full paragraph).  Paredes et al teach that the RNA bearing the 3’-terminal alkyne is specifically a nucleotide modified to contain a 3’-O-propargyl 
	Pourceau et al teach that while amine or thiol functions are the most popular groups for conjugation to the ends of oligonucleotides, the alternative approach of using the azide/alkyne system is an efficient and powerful method for conjugation (e.g., paragraph bridging pages 6837-6838).  Pourceau et al teach it is within the skill of the art to synthesize an oligonucleotide with a 3’-azide (e.g., page 6838, right column, full paragraph; page 6839, left column, 1st full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RNA-oligonucleotide conjugate of Merenkova et al to substitute the linkage of the amine-containing oligonucleotide to the oxidized alcohol groups at the 2’ and 3’ positions of the sugar with the linkage azide/alkyne linkage taught by Paredes et al and Pourceau et al to result in a triazole linkage at the 3’ position of the sugar (through the 3’-O-propargyl group), while maintaining the 2’-OH group.  Paredes et al teach it is within the skill of the art to modify the 3’ position of the sugar to include a 3’-O-propargyl group (alkyne), which is reactive with an azide group of an oligonucleotide to provide an RNA-RNA conjugate.  Pourceau et al teach it is within the skill of the art to provide of an azide group at the 3’ end of an oligonucleotide.  Merenkova et al teach amine functions for conjugation, and Pourceau et al teach it is within the skill of the art to substitute the azide/alkyne for the amine function.  One would have made such a substitution in order to achieve the predictable result of linking the 3’ end of the oligonucleotide to the cap structure at the 3’ position of the sugar to result in a structure capable of functioning according to the teachings of Merenkova et al.

	
Response to Arguments - 35 USC § 103
With respect to the rejection of claims 33, 34, 36 and 51 under 35 U.S.C. 103 as being unpatentable over Merenkova et al in view of Warminski et al, Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
The response traverses the rejection because Merenkova’s method does not allow the sugar group to survive the synthetic scheme.
This argument is not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection of record recognizes that the sugar ring does not survive the reaction scheme of Merenkova et al.  The rejection of record is based upon the combined teachings of Merenkova et al and Warminski et al.  The scheme of Warminski et al retains the sugar residue with the group attached to the 3’ position of the sugar, while retaining the 2’ OH group.
The response asserts that even if Fig. 3 of Merenkova et al shows a 5 membered ring, it does not accurately depict a sugar ring since no oxygen atoms are shown.  The response asserts that the figure shows 4- or 6-membered rings.  Thus, the response asserts that the failure to correctly depict heteroatoms in Fig. 3 is consistent with the omission of oxygen atoms from the upper panel of Fig. 3 and no other mechanism for linking an oligonucleotide to target mRNA is disclosed by Merenkova.

The response asserts that the action does not cite any portions of Warminski et al that teach or suggest an oligonucleotide that is joined by its 3’ end or 5’ end to the 3’ position of the sugar.
This argument is not found persuasive.  Warminski et al teach a simple synthetic approach to create dinucleotide mRNA cap analogs functionalized with linkers terminating in various functional groups suitable for bioconjugation and compatible with applications in translational research and other cap-related fields (e.g., page 6154, paragraph bridging columns).  Warminski et al teach modification of the 3’ position of the 7-methylguanosine sugar to contain a carboxyl group capable of reacting with an amine for attachment of a functional group, where the modification retains a 2’ OH group (e.g., page 6154, paragraph bridging columns; paragraph bridging pages 6154-6155; paragraph bridging pages 6159-6160; Fig. 2).  Merenkova et al teach an RNA-oligonucleotide conjugate, comprising a target RNA comprising a 5’ guanosine triphosphate cap; and an oligonucleotide that is joined by its 3’ end to the sugar of the guanosine via a linker formed by reaction of amine (one modification), such as hydrazine, with oxidized alcohol groups at positions 2’ and 3’ of the sugar (e.g., column 7, line 51 to column 8, line 44; column 9, lines 28-43; Fig. 3).  Thus, one would have recognized that the amine on the oligonucleotide of Merenkova et al could simply be reacted with the 3’ carboxyl group of Warminski et al, which results in the claimed structure.
Thus, the rejection is maintained.

The response asserts that none of the cited references teach or suggest the linkage of an oligonucleotide by its 3’ end or 5’ end to the 3’ position of the sugar of the guanosine via a linker.
This argument is not found persuasive.  Merenkova et al teach an RNA-oligonucleotide conjugate, comprising a target RNA comprising a 5’ guanosine triphosphate cap; and an oligonucleotide that is joined by its 3’ end to the sugar of the guanosine via a linker formed by reaction of amine (one modification), such as hydrazine, with oxidized alcohol groups at positions 2’ and 3’ (e.g., column 7, line 51 to column 8, line 44; column 9, lines 28-43; Fig. 3).  The teachings of Merenkova et al differ from the claimed structure in that the sugar does not retain its ring structure due to the reaction of the 2’ and 3’ OH groups.  This deficiency of Merenkova et al is made up by the teachings of Paredes et al and Pourceau et al.  Paredes et al teach the production of an RNA-RNA conjugate using a nontemplated click ligation method with a 5’-azide and a synthetic RNA bearing a 3’-terminal alkyne (e.g., paragraph bridging pages 127-128).  Paredes et al teach that the reaction is rapid and can furnish ligated RNAs with no additional optimization in less than two hours (e.g., page 127, paragraph bridging columns; page 128, left column, 1st full paragraph).  Paredes et al teach that the RNA bearing the 3’-terminal alkyne is specifically a nucleotide modified to contain a 3’-O-propargyl group and a 2’-OH group (e.g., Fig. 2(A)(ii); Fig. 3; Table 1).  Paredes et al teach that the reaction of azide and alkyne groups forms a covalent triazole linkage (e.g., page 125, left column, full paragraph).  st full paragraph).  Thus, the teachings of Paredes et al and Pourceau et al suggest the use of click chemistry to join nucleotides, where the nucleotides are linked via an unsubstituted triazole at the 3’ OH position of the sugar.  Further, Merenkova et al teach linkage of the oligonucleotide to the sugar via its 3’ end, and Pourceau et al teach it is within the skill of the art to synthesize an oligonucleotide with a 3’-azide, which would react with the terminal 3’-propargyl group to result in the structure of claim 48.  One would have made such a substitution in order to achieve the predictable result of linking the 3’ end of the oligonucleotide to the cap structure at the 3’ position of the sugar to result in a structure capable of functioning according to the teachings of Merenkova et al.  One would have been motivated to make such a modification in order to receive the expected benefit of using a fast and efficient method of conjugation as taught by Paredes et al and Pourceau et al.  
Thus, the rejection is maintained.

Allowable Subject Matter
Claim 49 is allowed.
Claims 32, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699